Citation Nr: 0109659	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  90-49 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the left shoulder.

2.  Entitlement to a rating in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
November 1988.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This 
case was remanded by the Board in March 1991, November 1991, 
April 1993 and October 1995.  In July 1998, the Board issued 
a decision denying the veteran's claim for an increased 
rating for degenerative changes of the left shoulder, 
granting a 20 percent rating for diskectomy and fusion of C4-
C5 (with C5 radiculopathy) and a 20 percent rating for 
degenerative changes of the lumbosacral spine, and denying 
his claim for service connection for numbness of the feet and 
legs on a secondary basis and his claims for increased 
ratings for degenerative changes of the sacroiliac joints and 
right and left hips, a bony spur of the right iliac crest, a 
bone island of the left ilium, a callous of the head of the 
second metatarsal of the left foot, and hammer toe of the 
right fifth toe.  The veteran appealed this decision, and in 
February 1999 the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
before March 1, 1999, hereinafter Court) granted a joint 
motion of the parties, and vacated the Board's July 1998 
decision with respect to the denial of an increased rating 
for degenerative changes of the left shoulder and dismissed 
the appeal with respect to the other issues decided in the 
July 1998 Board decision.

This case was thereafter remanded by the Board in December 
1999 for further development.  While the case was in remand 
status, the RO, in October 2000, increased the evaluation 
assigned the veteran's degenerative changes of the left 
shoulder to 20 percent disabling, effective August 1997.  The 
case was returned to the Board in January 2001.

The Board notes that the veteran has raised the issue of 
service connection on a secondary basis for right shoulder 
disability.  This matter is therefore again referred to the 
RO for appropriate consideration.


REMAND

The Board initially notes that service connection for a 
chronic headache disorder was granted by the Board in October 
1995.  In September 1997, the RO effectuated the October 1995 
Board decision, and assigned the veteran a 10 percent 
evaluation for his headache disorder.  Thereafter, the 
veteran submitted a letter, dated in October 1997, which can 
reasonably be construed as expressing disagreement with the 
initial rating assigned this disability by the RO.  There is 
no indication that the veteran has been provided a Statement 
of the Case with respect to this issue.  Therefore, this 
issue must be remanded for further development by the RO.  
See Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that following the Board's December 1999 
remand, the RO informed the veteran in March 2000 that VA 
treatment records from the Phoenix, Arizona, VA Medical 
Center (VAMC) for the period from May 1996 would be requested 
in support of his claim.  Notably, however, while the RO 
thereafter attempted to obtain medical records from the 
referenced facility, there is no indication that the facility 
responded to the RO's request.  The Board notes that the 
veteran's representative, in a December 2000 statement, 
suggested that the veteran has been receiving treatment for 
his left shoulder disability.  The Board also notes that the 
last VA treatment record on file from the Phoenix, Arizona 
VAMC is dated November 1994.

In light of the above, the Board concludes that further 
development is required prior to adjudication of the instant 
appeal.  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issue 
of entitlement to a rating in excess 
of 10 percent for headaches.  The 
veteran and his representative 
should be clearly advised of the 
requirements to perfect an appeal 
with respect to the September 1997 
RO action.  If the veteran 
thereafter submits a timely 
substantive appeal with respect to 
this issue, the RO should undertake 
any other indicated development.

2.  The RO should obtain treatment 
records for the veteran from the 
VAMC located in Phoenix, Arizona, 
for the period from November 1994 to 
the present.  The RO should document 
its efforts to obtain records from 
the Phoenix, Arizona facility, and 
attach to the claims files any 
responses received in regards 
thereto.

3.  The RO should also contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

4.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

5.  Thereafter, the RO should review 
the claims files and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  Then, the 
RO should readjudicate the issue of 
entitlement to a rating in excess of 
20 percent for degenerative changes 
of the left shoulder.  If 
appropriate, the RO should 
readjudicate the claim for 
entitlement to a rating in excess of 
10 percent for headaches.

If the benefit(s) sought on appeal is (are) not granted to 
the veteran's satisfaction, the RO should issue a 
Supplemental Statement of the Case and provide the veteran 
and his representative with an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


